DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 9/22/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered.
Response to Amendment
This action is in response to the amendment filed 9/22/2020 from which Claims 1-2, 4 and 7-17 are pending of which Claims 16-17 are added.  Claims 3, 5-6 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 9/22/2020.   
Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US Pat. 6,399,903) Stevenson in view of USP 5,580,651, Kerman, and further in view of GBP 1,190,988, (Pirelli) evidenced by U.S. 5,560,985, Watanabe et al (hereinafter “Watanabe”) and further evidenced by U.S. 4,015,041, Koschatzky et al., assigned to Industrie Pirelli S.p.A, Milan, Italy (hereinafter “Pirelli 2”).     
Regarding Claims 1-2, and 4, Stevenson discloses in the abstract and Col 2, line 42 to Col. 5, line 2 a housing for electronic devices such as cellular telephone, comprising a multilayer structural element that comprises (a) a thin, flexible polymeric outer film layer, (b) electronic interface layer, (c) a rigid structural layer {i.e. reading on panel}, (d) an electromagnetic interference shielding layer {i.e. shielding layer with structural layer as panel}, and (e) a protective layer (see Abstract).  The thin, flexible outer film layer (a) is a decorative film having a transparent area to cover the screen and printed keys in a keypad area.  The outer film layer is composed of an elastomer such as polyurethane (see col. 5, In. 32-46).  The rigid structural layer (c) is composed of a fiber reinforced polymer composition comprising thermoplastic fibers and a polymeric material that comprises a thermoplastic elastomer (see col. 6, In. 26-37).  The EMI shielding layer (d) may be made of a metal foil or a metalized polymer film (see col. 6, In. 46-56), reading on the rigid outer layer in claim 9.  Fig. 4 shows a hinged telephone 16 having a first and second telephone halves 18 and 20 connected by a hinge 22 {i.e. reading a portable electronic device with halves connected by a hinge i.e. reading on a case}.  The first half 18 has an upper and lower multilayered structural elements 26 and 28 which sandwich a telephone display circuit.  The second half 20 comprises a keypad 30, and has upper and lower multilayered structural elements 32 and 34 which sandwich a telephone keypad circuit. The first half has a cutout in the upper element 26 to accommodate the display screen 24; and second half has a cutout pending Claim 4}, which serves to protect (i.e. reading on padding} the functional circuitry which forms the overall device.  The layers are sequentially attached to one another as indicated above, where they may be attached with a suitable adhesive such as a thermally activated or pressure sensitive adhesive or they may be attached by a snap fit, thermal bonding, welding, or the like {i.e. reading on coupled}.  Given that the protective cellular urethane polymer foam is sequentially attached to the electromagnetic interference shielding layer attached to a rigid structural layer, this shielding layer reads on a panel sized to cover a major surface of the portable electronic device, like the cellphone of Fig. 4 {i.e. for pending Claim 2
However, Stevenson does not expressly disclose that the foamed polyurethane protective layer is an elastomeric and as a pad having chopped aramid fiber.  
Kerman discloses in the abstract and at Col.2, lines 36-64, and Col. 4, lines 35-65 and its claims 1 and 3, an energy absorbing panel comprising a resilient polyurethane foam core having a density in the range of from about 1.5 to about 24 pounds per cubic foot and an indentation force deflection at 25%, when measured pursuant to ASTM 3574-B1, less than about 4000 pounds and at least one energy absorbing surface comprised of a flexible reinforcing layer covering the resilient polyurethane foam core.  The panel is useful in a variety of applications where energy management is required.  The panel is particularly advantageous for use in vehicular applications such as door panels, instrument panel {i.e. reading on electronic device} topper pads, air bag doors and the like.  The expansion of the foamable liquid polyurethane composition to fill substantially the enclosure of the mold to produce a resilient polyurethane foam core which adheres {i.e. reads on “coupled”) to the reinforcing layer thereby providing an energy absorbing surface.  Also the reinforcing layer has a tensile strength greater than the tensile strength of the resilient polyurethane foam core and upon compression of the panel at the energy absorbing surface to about 50% by volume of the uncompressed panel in a direction substantially normal to the reinforcing layer, the panel recovers to at least about 90% of volume of the uncompressed panel in less than about 30 minutes.  The choice of reinforcing layer used in the present energy absorbing panel is not particularly restricted  "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06   Art Recognized Equivalence for the Same Purpose I.    < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Therefore the energy absorbing panel of Kerman can be used with or substituted for the foam protective layer of Stevenson. 
One of ordinary skill in the art as of the date of the invention of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Stevenson the multilayered structural element with an electronic telephone circuit element portable electronic device attached to a protective foam polyurethane layer attached to an electromagnetic interference shielding layer and rigid structural layer for a portable telephone, as afore-described, where from Kerman the protective foam polyurethane layer of Stevenson is used with or substituted with the energy absorbing panel of Kerman as in an instrument panel pad with the resilient polyurethane foam core with at least one energy absorbing surface comprised of an adhered flexible reinforcing layer of chopped polyester or like fibres of aramid covering the resilient polyurethane foam core motivated to provide impact protection as for the case of Claims 1-2 and 4.  Furthermore the combination of Kerman and Stevenson has a reasonable expectation of success because both Stevenson and Kerman have polyurethane foam as a protective layer for the former and protection by an energy absorbing panel of resilient polyurethane foam for the latter both for electronic devices.    
However Stevenson as modified does not expressly disclose the chopped aramid fibers embedded in the polyurethane foam.    
Pirelli discloses at Fig. 4 and from page 1, left col. line 17 to the right col line 57 and lines 79-83; page 2, right col. line 95 to page 3, left col. lines 1-22 an expanded {i.e. reading on “foam”} polyurethane upholstery after its removal from the mould having a peripheral portion of what was the slab 6 of wadding.  The wadding is a light deformable network structure of natural, artificial or synthetic fibre reinforcement, which must be resistant to abrasion and tearing, in view of the amount of rubbing against a frame to which the upholstery is subjected in use.  Such reinforcement and such waddings are formed by fibres, like polyester fibres, which are oriented randomly in all directions and which are bonded to one another as a result of an adhesive treatment.  Said fibres are very sparse with the result that the reticular structure made therefrom is extremely light (less than 30 grams per litre) and is very easy to deform, being extensible in any direction by at least 20% of its length along that direction without rupturing any part of said structure. The reference numeral 10 indicates the reinforced underside surfaces of said article 9.  In the finished product, the surface of the underside of the article of upholstery is constituted by polyurethane foam incorporating a network or reticular structure of natural, artificial, or synthetic fibres like polyester fibre wadding.  These elements (namely, said foam and said network or reticular structure) constitute the reinforcement of the article of upholstery and are for all intents and purposes an integral part thereof and are, therefore, fast with the article of upholstery in a very strong and very stable manner.  Further, said reinforcement has exceptional resistance to the stresses and wear to which the surface of the underside of the article of upholstery in contact with the seat frame 
One of ordinary skill in the art as of the date of the invention of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Stevenson as 
Regarding Claim 16, Stevenson in view of Kerman further in view of Pirelli are applied as to Claim 1, disclosing the padding having polyurethane elastomer foam . 
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevenson in view of Kerman further in view of Pirelli evidenced by Watanabe and Pirelli 2 and further in view of USP 6,303,221 “Prior”.  
Regarding Claims 7-8, Stevenson in view of Kerman further in view of Pirelli are applied as to Claim 1, however Stevenson as modified does not expressly disclose particles of fibrous material or aramid.   
Prior discloses a fibrous reinforcing composition, comprising an elastomer and a fibrous polymeric pulp (see Abstract; col. 1, In. 35-40) for increasing the tensile moduli of such composition.  The fibrous pulp is primarily para-aramid {for pending Claim 8} and may be pulp particles (see col. 2, In. 1-2, 53-54), {i.e. reading on the fibrous material} {for pending claim 7}.  The pulp is made from floc that has been cut {i.e. reading on “chopped”} and beaten or ground into pulp particles (See Col. 3, lines 1-10) from continuous fibers (see col. 5, In. 3-5),.  The elastomer may be a polyurethane (see paragraph bridging col. 3-4).  
One of ordinary skill in the art as of the date of the invention of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Stevenson as .    
Claims 9-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevenson in view of Kerman evidenced by Watanabe further in view of Prior.  
Regarding Claims 9-15 Stevenson discloses in the abstract and Col 2, line 42 to Col. 5, line 2, a housing for electronic devices such as cellular telephone, comprising a multilayer structural element that comprises (a) a thin, flexible, transparent polymeric outer film layer, preferably decorative (See Col. 5, lines 32-36; (b) optional electronic .  The EMI shielding layer (d) may be made of a metal foil or a metalized polymer film (see col. 6, In. 46-56), reading on the rigid outer layer in claim 9.  Fig. 4 shows a hinged telephone 16 having a first and second telephone halves 18 and 20 connected by a hinge 22.  The first half 18 has an upper and lower multilayered structural elements 26 and 28 which sandwich a telephone display circuit. The second half 20 comprises a keypad 30, and has upper and lower multilayered structural elements 32 and 34 which sandwich a telephone keypad circuit.  The first half has a cutout in the upper element 26 to accommodate the display screen 24; and second half has a cutout in the upper element 32 to accommodate depressible keypad buttons.  Alternatively, both the screen display and keypad are on one half of the telephone (see col. 8, In. 24-38).  Thus, the upper multilayered elements would face each other, each carrying part of the phone, or when both the screen display and keypad are on the first half of the phone, the upper multilayered element in the second half would face the first half with the screen display and keypad.  From Col. 2, lines 53-60, an electronic device which comprises an electronic circuit element and the above structural elements (a), (c), (d) and (e) attached Claim 10}, which serves to protect (i.e. reading on padding} the functional circuitry which forms the overall device.  The layers are sequentially attached to one another as indicated above, where they may be attached with a suitable adhesive such as a thermally activated or pressure sensitive adhesive or they may be attached by a snap fit, thermal bonding, welding, or the like {i.e. reading on coupled}.  Given that the protective cellular urethane polymer foam is sequentially attached to the electromagnetic interference shielding layer attached to a rigid structural layer, the protective cellular urethane polymer foam, padding is coupled to the rigid structural layer for the portable electronic device of the circuit element of the cellphone of Fig. 4  
Although Stevenson discloses that the rigid structural layer (c) comprises thermoplastic fibers and a thermoplastic elastomer (see col. 6, In. 26-35) and a protective cellular urethane polymer foam sequentially attached to the rigid structural layer, Stevenson does not expressly disclose that the foamed polyurethane protective layer is elastomeric and as a pad has a plurality of particles.    
Kerman discloses in the abstract and at Col.2, lines 36-64, and Col. 4, lines 35-65 and its claims 1 and 3, an energy absorbing panel comprising a resilient polyurethane foam core having a density in the range of from about 1.5 1, less than about 4000 pounds and at least one energy absorbing surface comprised of a flexible reinforcing layer covering the resilient polyurethane foam core.  The panel is useful in a variety of applications where energy management is required.  The panel is particularly advantageous for use in vehicular applications such as door panels, instrument panel {i.e. reading on electronic device} topper pads, air bag doors and the like.  The expansion of the foamable liquid polyurethane composition to fill substantially the enclosure of the mold to produce a resilient polyurethane foam core which adheres {i.e. reads on “coupled”) to the reinforcing layer thereby providing an energy absorbing surface.  Also the reinforcing layer has a tensile strength greater than the tensile strength of the resilient polyurethane foam core and upon compression of the panel at the energy absorbing surface to about 50% by volume of the uncompressed panel in a direction substantially normal to the reinforcing layer, the panel recovers to at least about 90% of volume of the uncompressed panel in less than about 30 minutes.  The choice of reinforcing layer used in the present energy absorbing panel is not particularly restricted provided that it has a greater tensile strength than the polyurethane foam core and may be a non-metal or a metal.  Preferably, the reinforcing layer is flexible.  The flexible reinforcing layer may be fibrous or non-fibrous.  Non-limiting examples of fibrous reinforcing layers include at least one member selected from the group consisting essentially of glass fibres (e.g. in the form of a cloth or a mat, chopped or unchopped, such as Nico 754 1 oz/ft.sup.2), polyester fibres,  "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06   Art Recognized Equivalence for the Same Purpose I.    < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Therefore the energy absorbing panel of Kerman can be used with or substituted for the foam protective layer of Stevenson. 
One of ordinary skill in the art as of the date of the invention of the pending patent application would have considered it obvious as for example 
Stevenson does not expressly disclose that the elastomeric foamed polyurethane protective layer pad has a plurality of embedded particles.   
Prior discloses a fibrous reinforcing composition, comprising an elastomer and a fibrous polymeric pulp (see Abstract; col. 1, In. 35-40) for increasing the tensile moduli of such composition.  The fibrous pulp is primarily para-aramid and may be pulp particles (see col. 2, In. 1-2, 53-54), reading on the fibrous material in claims 9 and 11-15.  The pulp is made from floc that has been cut {i.e. chopped} from continuous fibers (see col. 5, In. 3-5), reading on the fibrous 
One of ordinary skill in the art as of the date of the invention of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Stevenson the multilayered structural element with an electronic telephone circuit element portable electronic device attached to a protective foam polyurethane layer attached to an electromagnetic interference shielding layer and rigid structural layer for a portable telephone, as afore-described, where from Kerman the protective foam polyurethane layer of Stevenson is used with or substituted with the energy absorbing panel of Kerman as an instrument panel pad with the resilient polyurethane foam core with at least one energy absorbing surface comprised of an adhered flexible reinforcing layer of chopped polyester or aramid fibres covering the resilient polyurethane foam core, as afore-described, where from Prior the aramid reinforcement for the resilient elastomeric polyurethane includes fibrous polymeric including polyurethane latex and pulp para-aramid fibrous pulp particles, motivated to have an increased tensile moduli for a high elastomer composition as for the case of Claims 9-15.  Furthermore the 
Regarding Claim 17, Stevenson in view of Kerman further in view of Pirelli are applied as to Claim 9, disclosing the padding having polyurethane elastomer foam embedded with chopped aramid fibres.  For Claim 17 for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”.  Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.  Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the 
Response to Arguments
Applicant’s arguments with amended claims filed 09/22/2020 have been considered but they are not persuasive.   
Applicants argue that Stevenson teaches away from modifying its multilayered structural element to include chopped aramid fibers.  Applicants submit that Stevenson teaches, "[t]he present invention overcomes the limitations and problems associated with the injection molding process because the new design uses a continuous fiber reinforced laminate."  Applicants contend that a person of ordinary skill in the art would understand that chopped aramid fibers are not continuous fibers, and likewise, a person of ordinary skill in the art would understand that chopped aramid fibers cannot create a woven or unwoven web.  
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A 
Further in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an exclusion of continuous strand or fiber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Additionally in response it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding the chopped aramid fibers cannot create an unwoven web must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.  
Secondly, Applicant argues that Pirelli is not analogous to the claimed invention because Pirelli is not from the same field of endeavor as the claimed invention.  Applicant submits that the claimed invention is directed to impact-absorbing protective cases for electronic devices, whereas Pirelli, by contrast, is directed to tl1e field of upholstery for seats.  Also Applicant submits that Pirelli is not reasonably pertinent to the problem faced by the inventor in that the claimed invention is directed to the problem of improving impact absorption to better protect electronic devices, and Pirelli, by contrast, is not pertinent either to impact-absorption or protection, in the field of electronic devices or otherwise.     
The above rejection addresses the analogousness of the Pirelli reference.  Suffice it to say a cushion of foam polyurethane in upholstery received impact from daily use of people sitting and getting up from the upholstery, and increasing tear resistance would improve the durability of the upholstery to withstand such impacts.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787